DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2019-0090048, filed on 07/25/2019 in Korea.

Information Disclosure Statement
The IDS filed on 07/15/2020; 01/04/2021; and 05/04/2021 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 07/15/2020 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2019/0150300] in view of Choi et al. [KR 20150137216].
Regarding claim 1, Kim et al., disclose a display device (figures 1-24), and comprising:
a display panel (20 and/or 10, figures 1-24) in which a plurality of pixels is defined;
a back cover (11, figures 3-14) which overlaps the display panel;
a roller (143, figures 7, 12, 15 and 19-20) which winds or unwinds the back cover and the display panel and includes a flat portion (379, figure 19) and a curved portion (a part of the roller is curved portion (figures 16 and 19).
Kim et al., disclose the claimed invention except for a fixing member which is configured to fix the back cover to the roller and is on the flat portion and a part of the curved portion.
	Choi et al., disclose a rollable display device (10, figures 1-5) comprising a display panel assembly (100, figure 4) coupling to a roller (200, figure 4), wherein the roller comprises a flat portion (a flat portion of the roller attached a portion 110 of the display panel, figure 4) and a curved portion (a curved portion 210, figure 4), and a fixing member (LH1/LH, figure 4) secured one end of the display panel to the roller and is on the flat portion and a part of the curved portion of the roller (figure 4).
	It would have been to one of ordinary skill in the art at the time the invention was made to use a fixing member design of Choi et al., in the roller of Kim et al., for the purpose of securing one end of the display panel to the roller.
Regarding claim 2, Kim et al., disclose the claimed invention except for a top cover is on the flat portion; and a combination member which fixes the top cover to the flat portion, wherein the top cover has an outer circumferential surface having a curved shape.

	It would have been to one of ordinary skill in the art at the time the invention was made to add a top cover with its roller assembly of Choi et al., for the roller of Kim et al., for the purpose of securing the end of the display panel within the roller and providing a fully circular shape of the roller which is capable of winding the display panel.
 Regarding claim 3, Kim et al., in view of Choi et al., disclose a plurality of flexibles film (123, figure 16) at one end of the display panel; and a printed circuit board (120, figure 16) connected to the plurality of flexible films, wherein the plurality of flexible films and the printed circuit board are between the roller and the top cover.
Regarding claim 4, Kim et al., in view of Choi et al., disclose wherein the printed circuit board includes one end connected to the plurality of flexible films and the other end which is opposite to the one end, the other end of the printed circuit board overlapping the plurality of flexible films (figure 16).
Regarding claim 5, Kim et al., disclose the claimed invention except for wherein the fixing member is on a part of the curved portion adjacent to the flat portion to fix the back cover to the roller.
	Choi et al., disclose wherein the fixing member (LH2/LH, figure 4) is on a part of the curved portion adjacent to the flat portion to fix the back cover to the roller.
	It would have been to one of ordinary skill in the art at the time the invention was made to use the fixing member design of Choi et al., in the display device of Kim et al., 
Regarding claim 6, Kim et al., disclose the claimed invention except for wherein the part of the curved portion has a radius of curvature which is smaller than that of the other part of the curved portion.
	Choi et al., disclose wherein the part of the curved portion has a radius of curvature which is smaller than that of the other part of the curved portion (210, figure 4).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the curved portion design of the roller of Choi et al., for the roller of display device of Kim et al., for the purpose of providing a stress control when the display panel is wound or unwound.
Regarding claim 7, Kim et al., in view of Choi et al., disclose wherein the display panel includes a display area and a pad area (a top area 11f, figures 4-5 or a bottom area 11f, figure 16 which is connected to the flexible films 123 of figure 16) which extends from one side of the display area, a plurality of flexible films are attached to the pad area, and the pad area is fixed to the roller by the fixing member.
Regarding claim 8, Kim et al., in view of Choi et al., disclose wherein the display area is wound or unwound by the roller (10/20, figures 1-2 and 15-20).

Claims 11-12, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [KR 20150137216] in view of Kim et al. [US 2019/0150300].

Regarding claim 11, Choi et al., disclose a display device (10, figures 1-5), comprising: 
a display panel (100, figure 4) which displays images; 
a roller (200, figure 4) including a flat portion (a flat portion of the roller attached a portion 110 of the display panel, figure 4) and a curved portion ((a curved portion 210, figure 4); 
a fixing member (LH1 & LH2, figure 4) which attaches the back cover to the roller; and a top cover (220, figure 4) which is fixed to the roller on the flat portion.
Choi et al., disclose the claimed invention except for the display panel comprising a back cover being configured to be rolled together with the display panel.
Kim et al., disclose a rollable display device (figures 1-24) comprising a display panel assembly (20, figures 1-24), wherein the display panel assembly comprised a display panel (10, figures 3-14) and a back cover (11, figures 3-14) which overlaps the display panel; wherein the back cover is configured to be rolled together with the display panel (figures 3-14).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the display panel design of Kim et al., in the rollable display device of Choi et al., for the purpose of protecting the display image of the rollable display device.
 Regarding claim 12, Choi et al., in view of Kim et al., disclose wherein the fixing member is on the flat portion (LH1, figure 4) and a part of the curved portion (LH2, figure 4) adjacent to the flat portion.
Regarding claim 14, Choi et al., disclose a part of the display panel is between the roller and the top cover (120, figure 4).

Kim et al., in view of Choi et al., disclose a plurality of flexibles film (123, figure 16) at one end of the display panel; and a printed circuit board (120, figure 16) connected to the other end of the plurality of flexible films, wherein a center portion of the printed circuit board is on the plurality of flexible films.
	It would have been to one of ordinary skill in the art at the time the invention was made to add a circuit assembly at the end of the display panel of Choi et al., and located between the roller and the top cover, as suggested by Kim et al., for the purpose of protecting the circuitry in the rollable display device.
Regarding claim 17, Choi et al., in view of Kim et al., disclose a combination member (300, figure 4) which fixes the top cover to the flat portion.
Regarding claim 18, Choi et al., disclose the claimed invention except for wherein the printed circuit board includes one end connected to the plurality of flexible films and the other end which is opposite to the one end, the other end of the printed circuit board overlapping the plurality of flexible films.
Kim et al., in view of Choi et al., disclose wherein the printed circuit board includes one end connected to the plurality of flexible films and the other end which is opposite to the one end, the other end of the printed circuit board overlapping the plurality of flexible films (figure 16).

Regarding claim 19, Choi et al., disclose the claimed invention except for wherein the display panel includes a display area and a pad area which extends from one side of the display area, a plurality of flexible films are attached to the pad area, and the pad area is fixed to the roller by the fixing member, and wherein the display area is wound or unwound by the roller.
Kim et al., in view of Choi et al., disclose wherein the display panel includes a display area and a pad area (a top area 11f, figures 4-5 and/or a bottom area 11f, figure 16 which is connected to the flexible films 123 of figure 16) which extends from one side of the display area, a plurality of flexible films are attached to the pad area, and the pad area is fixed to the roller by the fixing member, and wherein the display area is wound or unwound by the roller.
	It would have been to one of ordinary skill in the art at the time the invention was made to use the display panel design of Kim et al., in the rollable display device of Choi et al., in order to lock one end of the display panel with its roller in the rollable display device.

Allowable Subject Matter
Claims 9-10, 13, 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 9 discloses the combination features of “a housing unit which includes an opening through which the back cover and the display panel move, wherein the opening is configured such that when the display panel is fully wound, a partial area of the display area is visibly recognized from the outside.”  These features, in conjunction with other features, as claimed in the combination features of the claims 7 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 10 depends on the allowed claim 9.
 	The claim 13 discloses the combination features of “wherein the back cover includes: a fixing area on the flat portion; and a malleable area which extends from the fixing area to overlap the display panel, and a part of the fixing area and a part of the malleable area are fixed to the roller by the fixing member.”  These features, in conjunction with other features, as claimed in the combination features of the claims 12 and 11, were neither found to be disclosed, nor suggested by the prior art of records.  
 	The claim 15 discloses the combination features of “a housing unit which includes an opening through which a part of the display panel is visibly recognized when the back cover and the display panel are fully wound around the roller.”  These features, in conjunction with other features, as claimed in the claim 11, were neither found to be .
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park [US 2020/0107458] discloses rollable display device;
Song et al. [US 2021/0083024] disclose display device; 
Kim et al. [US 2018/0070467] disclose a display device; and
Shin et al. [US 2020/0154580] disclose display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
06/18/2021